Citation Nr: 0009358	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-34 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for incomplete 
quadriplegia at C6 as a result of a fall at a Department of 
Veterans Affairs facility in September 1986.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant, F. P., K. W.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied benefits under 38 U.S.C.A. § 1151 
for incomplete quadriplegia at C6 as a result of a fall 
during hospitalization at a VA facility in September 1986.

In the veteran's February 1997 Notice of Disagreement, he 
asserted that he wished to have a hearing scheduled for him.  
A hearing before the RO was scheduled for July 31, 1997.  
However, in a July 25, 1997, letter, the veteran's 
representative indicated that the veteran wished to cancel 
his hearing.  In the veteran's December 1997 Substantive 
Appeal, he clarified asserted that he wished to have a Board 
hearing at the Central Office.  Such a hearing was conducted 
in February 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's incomplete quadriplegia at C6 occurred when 
he fell at a VA Medical Center in September 1986 after the 
veteran was seen for VA treatment for his low back.  

3.  The fall was not the result of action of VA, but was due 
to a coincidental event that happened while the veteran was 
at the VA Medical Center. 





CONCLUSION OF LAW

Compensation benefits under 38 U.S.C.A. § 1151 (West 1991) 
for incomplete quadriplegia at C6 sustained as a result of a 
fall at a VA facility on September 22, 1986, is not 
warranted. 38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 
3.358(c), 3.800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Copies of VA outpatient treatment records from Martinsburg, 
West Virginia, were submitted from September 1986.  An 
outpatient treatment record from September 22, 1986, notes 
that the veteran was seen for acute back strain - lumbosacral 
strain at 8:55 a.m.  Under assessment, it was noted "non 
emergency."  The veteran's blood pressure was 160/100, and 
his pulse was 88.  He stated that he had low back pain, was 
drinking yesterday, and didn't sleep at all last night, and 
that he would like some pain pills and Librium to calm him 
down.  It was noted that the veteran was ambulatory.  
Diagnosis was acute back pain - lumbosacral strain.  

A VA outpatient treatment record from September 22, 1986, 
from 12:45 p.m. was submitted, showing that the veteran was 
brought to the surgical intensive care unit, and being found 
in the hallway on the floor, by the emergency team.  The 
veteran was lying face down on the floor, and his color was 
cyanotic.

A VA copy of a report of a special incident involving a 
beneficiary dated September 22, 1986, was submitted.  Before 
the veteran was seen by a physician, it was noted that he was 
brought to the surgical intensive care unit by the Code team, 
and that he "had seizure in lab, cut lip, needs to have 
sutures."  It was noted that the veteran complained of an 
inability to move his legs and arms, but was moving all 
extremities.  It was noted that the incident was reported on 
September 22, 1986, at 1:45 p.m., and that the incident was 
reported to the physician at 1:50 p.m.  

On the report of special incident, the physician noted that 
the veteran was brought in from outpatient treatment and that 
he fell in the corridor.  The incident was reported to have 
taken place at 1:45, and was reported to a physician at 1:50.  
The veteran complained of an inability to move his legs and 
arms, but was moving all extremities.  Assessment was 
quadriplegia, spinal cord injury, lacerations of lip.  

A VA outpatient treatment record from September 22, 1986, 
notes that the veteran was seen after falling and hitting his 
face.  An observer stated that the veteran was shaking both 
before and after the fall.  The veteran stated that he 
blacked out, and that he now had widespread weakness.  It was 
noted that the veteran suffered from alcoholism and chronic 
low back pain.  The veteran complained of facial injuries to 
the lip and mouth.  He was fully alert and conscious.  It was 
noted that the neck moved fairly well, but there was low back 
pain.  Diagnosis was possible quadriplegia.

A VA outpatient treatment report from September 22, 1986, 
from later in the day noted that the veteran was accepted for 
transfer to the Washington VA hospital neurological unit.  
Final diagnosis was possible quadriplegia, spinal cord 
contusion, cervical region.  Under pertinent history, it was 
noted that the veteran had fallen in the corridor with no 
history of any definite preceding symptom, sign, or event.  
It was noted that the veteran had a history of admission for 
detox in August 1986, and low back pain in the past. 

A VA outpatient treatment record from September 22, 1986, 
from 3 p.m. was submitted.  The veteran stated that he was 
down in ER, and a doctor gave him some kind of green 
medicine.  

A VA report of contact form dated September 22, 1986, was 
submitted showing a report made by the chief of staff.  It 
was noted that the veteran was seen in the outpatient 
department because of a backache, was sent to the laboratory 
for some studies, and that while in the corridor just outside 
the laboratory waiting room, he fell to the floor.  It was 
noted that the veteran was seen by the Code Team and taken to 
the surgical ICU with a possible neck fracture.  It was noted 
that the veteran had been unable to move his arms or legs, 
and arrangements were made to transfer him either to 
Washington or Richmond.  It was noted that a DOM member saw 
the veteran fall, and stated that he started to shake all 
over just before he fell, and then continued to shake on the 
floor.  The veteran's girlfriend was preceding him to the lab 
when he fell, and turned around, after he had fallen to the 
floor.  She stated that the veteran did shake while on the 
floor.  The veteran's girlfriend noted that the veteran's 
father died in June 1986, and that he started drinking 
heavily at that time.  The chief of staff indicated that he 
saw the veteran in the x-ray department, and that he had some 
bruising of the body, and a deep cut in his lip, and appeared 
to be somewhat confused.  The radiologist noted that there 
was no evidence of a fracture of the spine.  

A VA report of contact form dated September 25, 1986, was 
submitted showing a report made by the physician chief of 
staff.  It was noted that a neurologist at the Washington VA 
Medical Center stated that they had found a lesion in the 
level of the sixth cervical vertebrae, and were in the 
process of doing a myelogram.  It was noted that if the 
findings revealed something that could be surgically 
corrected at the Washington VA Medical Center, that they 
would do so, but that if not, they would transfer the veteran 
to the spinal cord injury center.  

A copy of a VA hospitalization discharge summary from April 
17, 1987, was submitted.  It shows that the veteran was 
hospitalized from October 1, 1986, to April 17, 1987.  
Relevant final diagnosis was C6 incomplete quadriplegia, 
secondary to fall September 22, 1986.  It was noted that the 
veteran was visiting the VA medical center on September 22, 
1986, and fell flat on his face as he was leaving the 
hospital.  It was noted that he lost consciousness and had 
weakness of the distal upper extremities and loss of movement 
of the lower extremities.  It was noted that the veteran was 
transferred to the Washington VA Medical Center, and 
initially could move his arms and had trace movements of the 
left toes.  It was further noted that all this improved 
slightly with steroids, and that he had alcohol withdrawal 
syndrome, and required sedation.  It was further noted that 
on October 1, 1986, the veteran was transferred to the 
McGuire VA Medical Center.  

In August 1995, the RO wrote to the General Counsel 
requesting a report of the results of the veteran's tort 
claim filed in 1989.  In August 1995, the District Counsel 
replied that they had no information on the veteran's tort 
claim in their office.  They wrote that if they settled a 
malpractice tort claim, or if a judgment was against the U.S. 
Government in a malpractice claim, a copy was sent to C&P in 
the VA central office and a copy should be in the claims 
file.  They wrote that successful denials were not in the 
claims folder.

In a statement dated March 1995, the veteran asserted that he 
went to see a doctor at the VA Medical Center in Martinsburg 
on September 23, 1986, accompanied by his girlfriend.  He 
stated that he felt nauseated, and felt as if he was going to 
pass out.  He stated that when he finally saw the doctor to 
tell him what was wrong, he stressed to the doctor that the 
he was feeling faint, sick to the stomach, numbness in the 
legs, and arms tingling.  He stated that the doctor asked if 
it was any more than usual, and that the doctor told him that 
he should consider checking into alcohol treatment.  The 
veteran asserted that he told the doctor that he was there to 
see what was wrong with his arms and legs, and to get some 
medication for pain and sleep.  He stated that he had his 
blood pressure checked, and at that time, the doctor sent him 
out of his office back to the waiting room with his 
girlfriend's assistance.  He stated that while in the waiting 
room, the receptionist asked if he was alright, and that she 
went and got a wet towel to put on his head.  He stated that 
some time went by, and he was called back to his office.  He 
stated that the doctor went to look at old x-rays that had 
been taken some time back, explaining that he had arthritis.  

He stated that the doctor then told him to go to the 2nd or 
3rd floor to pick up his prescription.  He stated that he 
told the doctor again that he felt faint, as if he was going 
to pass out.  He stated that he was again assisted out of the 
office to the elevator, and after stepping off the elevator, 
he took one step and fell, causing a C5-6 injury.  He 
asserted that if proper treatment had been given, he would 
not be in the condition that he was presently in.  

In the veteran's February 1997 Notice of Disagreement, he 
asserted that if the doctor had taken new x-rays and had 
taken the precautions of having him escorted, or at least 
given him a wheelchair, that he would not be in the shape he 
was currently in.  

In the veteran's December 1997 Substantive Appeal, he 
asserted that the doctor was negligent in not providing him 
with appropriate care or assistance like a wheelchair and/or 
gurney during his appointment with him on September 23, 1986.  
He asserted that he informed the doctor several times during 
his appointment with him that he was feeling ill, his legs 
were totally numb, and his arms were tingling.  He stated 
that he told the doctor that he was nauseated and dizzy, and 
seeing specks before his eyes.  He asserted that the doctor 
saw him walk into his office on crutches, and witnessed how 
unstable he was on his feet, even though he was also being 
assisted by his girlfriend.  He asserted that he specifically 
told the doctor that he felt as if he was going to pass out.  
He asserted that he was being seen by the doctor at the time 
of his fall, and that he was under the care of the doctor.  
He asserted that records from the Mayo Clinic would verify 
that his fall left him a C5-6 quadriplegic for life.  He 
asserted that before this, he was an able-bodied, active, 
healthy person.  

The veteran was afforded a hearing before a Board member in 
February 2000, a transcript of which has been associated with 
the claims folder.  The veteran testified that he went in for 
treatment at the VA hospital in Martinsburg, West Virginia on 
September 23, 1986, because of numbness in his legs, and 
because his stomach was nauseated.  He testified that he was 
real dizzy, was walking on crutches, his legs were numb, and 
he had real bad back pain.  He stated that the doctor 
examined him and asked him how much he had been drinking.  He 
testified that he had drank 3 beers going to the hospital 
that morning.  He related that he told the doctor that he had 
been drunk and sick, and suffering from withdrawals, leg 
numbness, stomach cramps, and sweating.  

He stated that he told the doctor that he felt like he was 
going to faint, and that he was sick.  He stated that the 
doctor told him that it was about an hour wait.  He testified 
that at some point he was sent back in the waiting room, 
while the doctor sent for some old x-rays to review.  He 
related that he stressed to the doctor that his numbness was 
getting worse.  He stated that the second or third trip into 
the doctor's office, that he was sent somewhere else in the 
hospital for x-rays.  He stated that he was going to the 
pharmacy on the second floor, and fell when he got off the 
elevator.  He testified that he did not remember anything 
until he woke up.  

The veteran stated that he did not think he had had a 
seizure.  He stated that he had not had seizures as he had 
recalled.  He testified that he had never had an injury to 
his neck area before going to the hospital.  The veteran's 
representative stated that he filed a torts claim regarding 
his fall, and was actually given a settlement figure, but 
that he dismissed the case because he thought the attorneys 
were going to get too much.  It was noted that there was 
testimony from the torts claim, including depositions.  The 
veteran's representative asserted that improper medical 
procedures were utilized in this case, and that the veteran 
should have been put in at least a wheelchair or on a gurney.  
It was noted that the expert witness said that the veteran 
should have been put on a gurney.

The veteran asserted that the standard of care that he 
received was not adequate.  He acknowledged that he had 2 or 
3 beers before he went to the hospital that morning in 
September 1986.  He testified that he had been making over 
one hundred thousand dollars a year up until the day he was 
hurt.  He stated that now he was 100 percent disabled in that 
he was in a wheelchair, and did not have use of his legs.  He 
stated that he had limited movement of his arms and fingers, 
and that he needed someone to care for him every day.  

A copy of a letter from Dr. J. M. dated February 2000 was 
submitted.  The veteran waived RO consideration of this 
letter.  He stated that when a patient came to him for 
services, and the patient was complaining of dizziness or 
loss of balance, or if the patient's communication or 
ambulatory skills appeared to be affected by either 
prescription drugs, or by self-administered other drugs or 
alcohol, that he considered it to be prudent to ensure the 
patient's safety by either confining the patient's safety to 
a wheelchair.  He asserted that it would not be prudent to 
leave a patient in a location or position where the patient 
could be injured should his condition cause him or her to 
fall.  He stated further that if a patient should be required 
to move to another part of the medical facility for testing 
or other examination, that it would be prudent to have an 
attendant accompany the veteran to ensure his or her safety.  
He stated that in his experience, the precautions stated 
above, were the correct standard of care to be followed by 
medical providers in all medical facilities in the United 
States of America.  

At his hearing, the veteran submitted a deposition from Dr. 
W. B. dated June 1991.  The deposition was from the claim 
that the veteran had initially pursued under the Federal 
Torts Claim Act.  The veteran waived RO consideration of this 
testimony.  Dr. W. B. referred to the initial treatment 
record of September 22, 1986.  He noted that it was normal 
for a nurse to take down the symptoms directly from the 
patient.  He commented that looking at the chart, that the 
veteran's respiratory rate was a little bit rapid, and that 
his blood pressure was elevated.  He stated that based on the 
complaint that a chest x-ray, uranalysis, electrolytes, and 
CBC were indicated.  He stated that when most patients 
presented with low back pain, that they were put on gurneys.  
He noted that the fact that the veteran was ambulatory meant 
that he was capable of moving.  A treatment record from 
August 26 was noted.  He noted that Tylenol had codeine, and 
that he would not have given codeine to someone with 
gastrointestinal problems (he stated that he could tell that 
the veteran had gastrointestinal problems from review of 
earlier records).  

Dr. W. B. testified that at his hospital, most patients were 
put on gurneys when they initially came in complaining of 
back pain, because it was difficult to tell what was causing 
the back pain.  Regarding when the veteran was seen on 
September 22, 1986, Dr. W. B. stated that he could not tell 
whether he would have placed the veteran on a gurney, unless 
he had seen the veteran (pages 38-40).  He testified that 
depending on the condition of the patient, that it was his 
testimony that it was the standard of care to place patients 
with the complaints that the veteran had on gurneys to be 
transported around the hospital.  He testified that from 
looking at the record that it seemed like the veteran had a 
frank seizure disorder.  He stated that he did not remember 
any evidence showing that the veteran had previously been 
diagnosed with a seizure disorder.  

Dr. W. B. testified that grand mal seizures occur in the 
alcoholic, and most alcoholics who have grand mal seizures or 
epileptic form type seizures are the result of previous head 
trauma.  He asserted that he did not see any previous history 
of head trauma or seizure disorder or epilepsy.  He testified 
that he put patients on medication if he found out that the 
patient was suffering from seizures.  He testified that he 
had reviewed records from five VA Medical Centers.  In 
reviewing a VA treatment record of the veteran's from August 
1986, Dr. W. B. testified that in that particular instance he 
would have put the veteran on a gurney to move him from one 
area of the hospital to the other (page 59).  


Analysis

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, awarded under any of the laws administered by the 
Secretary, or as a result of having submitted to an 
examination under any such law, not the result of the 
veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected. See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) 
(1999).

The regulations provide that the additional disability or 
death must actually result from VA hospitalization or medical 
or surgical treatment, and not merely be coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred will not suffice to make the additional disability 
or death compensable. 38 C.F.R. § 3.358(c)(1), (2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered. 38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent. 38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
it is noted that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  However, those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 1 
Vet.App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims. 60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable. Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The veteran filed the present claim for benefits under 
section 1151 in April 1995.  Therefore, under the statute and 
the opinion of the General Counsel cited above, the present 
claim has been adjudicated by the RO, and is being reviewed 
by the Board, under the version of 38 U.S.C.A. § 1151 in 
existence before the enactment of the statutory amendment, as 
interpreted in the Gardner decisions, supra, and under the 
interim rule issued by the Secretary on March 16, 1995, and 
adopted as a final regulation on May 23, 1996.  Thus, for a 
claim to be granted, it is not necessary that there be VA 
fault, or that an event not be reasonably foreseeable.  

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim. 38 U.S.C.A. § 5107(a).  If the claim 
is not well grounded, there is no duty to assist. Epps v. 
Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 Vet.App. 
78 (1990).

Thus, the threshold question for any claim, including one 
filed under the provisions of 38 U.S.C.A. § 1151, is whether 
the claimant has presented a well-grounded claim. See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table), and Epps, supra. See also 
Morton v. West, 12 Vet.App. 477, 480 (1999) (noting that the 
Federal Circuit, in Epps v. Gober, supra, "rejected the 
appellant's argument that the Secretary's duty to assist is 
not conditional upon the submission of a well-grounded 
claim").

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a). Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient. Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The evidence the claimant must provide must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible. Lathan v. Brown, 7 
Vet.App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice. 
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required. Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service connection claims, as follows: (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or a connection) between 
the asserted injury or disease and the current disability.  
In addition, the Court has determined that an appellant's 
claim would also generally be well grounded, with respect to 
the continuity-of-symptomatology analysis under 38 C.F.R. § 
3.303(b), if he or she submitted evidence of each of the 
following: (a) evidence that a condition was "noted" during 
his/her VA hospitalization or treatment; (b) evidence showing 
continuity of symptomatology following such hospitalization 
or treatment; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-hospitalization/treatment symptomatology. See Jones 
v. West, 12 Vet.App. 460, 464 (1999).

In this case, it is determined that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a), 
because it is plausible.  All relevant facts have been 
properly developed and there is no further assistance 
required in order to comply with the duty-to- assist 
provisions of 38 U.S.C.A. § 5107(a). Littke v. Derwinski, 1 
Vet.App. 90 (1990).  It thus remains for the Board to 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim must be denied. 
See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

On January 29, 1997, VA General Counsel issued an opinion, 
which addressed the question of whether the provisions of 38 
U.S.C.A. § 1151 authorizing monetary benefits for disability 
incurred as the "result of hospitalization" would apply to 
disability incurred during hospitalization but which was 
unrelated to a program of medical treatment. , VAOPGCPREC 7-
97 (January 29, 1997).  In addressing this question, General 
Counsel indicated that in determining whether injuries 
suffered 

during hospitalization are the "result of hospitalization" 
for purposes of 38 U.S.C.A. § 1151, it is necessary for the 
factfinder to determine the cause or risks which precipitated 
the injuries, and then to determine whether those risks arose 
from the claimant or from the conditions or circumstances of 
hospitalization.

General Counsel held that an injury caused by a fall may be 
considered a result of hospitalization where the conditions 
or incidents of hospitalization caused or contributed to the 
fall or the severity of the injury.  It was also held that a 
fall due to solely to the patients' inadvertence, want of 
care, or preexisting disability generally does not result 
from hospitalization.  

In Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993), the Court 
of Appeals for Veterans Claims affirmed a Board decision 
which determined that a claim for benefits pursuant to 38 
U.S.C.A. § 1151 was not well-grounded since the veteran's 
injury was coincidental to, but not the result of, VA action.  
In Sweitzer, the veteran had checked into a VA Medical Center 
radiology department for X-rays, and upon doing so, was 
advised that there would be a 20-minute wait.  Thereafter, he 
decided to take a walk, left the clinic area, and proceeded 
to a building area where he began to read a bulletin board.  
While doing so, an unidentified patient in a motorized 
wheelchair rounded the corner and struck the veteran, 
knocking him to the ground. Sweitzer, 5 Vet. App. 503.  

In Sweitzer, the Court held that 38 U.S.C. § 1151 "does not 
address disabilities that are merely coincidental with the 
receipt of VA treatment or which are not the result of 
actions by the VA." See Sweitzer v. Brown, 5 Vet. App. 503, 
505 (1993).  The Court noted that the legislative history 
reinforced the conclusion that compensation under 38 U.S.C. § 
1151 is to be awarded only for an increase in disability that 
is the result of action by VA, and not from a coincidental 
event.

In this instance, the veteran's fall resulting in incomplete 
quadriplegia at C6 was not caused by VA medical treatment.  
As will be explained below, the fall was merely coincidental 
to the medical treatment that the veteran sought for his low 
back at the VA Medical Center on September 22, 1986.  The 
medical records show that after 

the veteran was seen for his low back on the morning of 
September 22, 1986, and that he thereafter fell in the 
corridor just outside the laboratory waiting room.  The 
records show that the veteran was shaking before and after 
the fall.  A VA copy of a report of a special incident noted 
that the veteran had had a seizure in the lab.  

The veteran's main contention is that the doctor who saw him 
at the VA Medical Center for his low back on the morning of 
September 22, 1986 (before his fall), was negligent in not 
providing him with appropriate care or assistance like a 
wheelchair and/or gurney.  The veteran contends that he told 
the doctor that his legs were numb, and that he was nauseated 
and dizzy.  He asserted that he specifically told the doctor 
that he felt as if he were going to pass out.  However, the 
treatment records from when the veteran was seen for his low 
back do not show that the veteran made these contentions.  
They note that the veteran had been drinking the previous 
day, had not slept the previous night, and wanted medication 
to calm him down.  There is no indication from the treatment 
records that the veteran contended that his legs were numb, 
or that he was nauseated and dizzy.  

In addition to the veteran's contentions, Dr. J. M. wrote in 
February 2000 that when a patient complains of dizziness or 
loss of balance, or if the patient's communication or 
ambulatory skills appear to be affected by either 
prescription drugs, or by self-administered other drugs or 
alcohol, he considered it to be prudent to ensure the 
patient's safety by confining the patient to a wheelchair.  
However, as already noted, the treatment record from the 
morning before the veteran's fall on September 22, 1986, does 
not show that the veteran complained of dizziness or loss of 
balance.  Similarly, the treatment record also does not note 
that the veteran's communication or ambulatory skills 
appeared to be affected by drugs or alcohol.  

In Dr. W. B.'s June 1991 deposition, he testified that in 
regard to when the veteran was seen on September 22, 1986, 
for his back, he could not tell whether he would have put the 
veteran on a gurney, unless he had seen the veteran (pages 
38-40).  It is noted that Dr. W. B. later testified that in 
regard to when the veteran was seen at a VA Medical Center in 
August 1986, he would have put the veteran on a gurney to 
move the veteran from one area of the hospital to the other 
(page 59).  However, it 


is noted that the veteran's fall resulting in incomplete 
quadriplegia occurred on September 22, 1986, not in August 
1986.  As already noted, Dr. W. B. stated that in regard to 
the September 1986 treatment, he could not tell whether he 
would have put the veteran on a gurney unless he had seen the 
veteran. 

As was the circumstance in Sweitzer, the injury in this case 
did not occur in the course of VA hospitalization, treatment, 
examination or during vocational rehabilitation.  The 
veteran's injury was only coincidental with the treatment 
that he received; it did not occur because of the treatment 
that he received.  Accordingly, the veteran's incomplete 
quadriplegia at C6 as a result of a fall at the VA Medical 
Center in September 1986 is not the type of injury within the 
ambit of § 1151. See Sweitzer v. Brown, 5 Vet. App. 503 
(1993).  

Under these facts, the appellant's remedy, if any, rests 
under the Federal Tort Claims Act, 28 U.S.C.A. §§ 1346(b), 
2672-2680, not under 38 U.S.C.A. § 1151.  In the veteran's 
February 2000 hearing, the veteran's representative noted 
that the veteran did file a claim under the Federal Tort 
Claims Act, but that the veteran dismissed the case.  Efforts 
were made to obtain such records, but in August 1995, the 
District Counsel wrote that they did not have information on 
the veteran's tort claim in their office.  

While there is medical evidence of a current disability, as 
well as evidence that the veteran incurred his incomplete 
quadriplegia while at a VA Medical Center on September 22, 
1986, the evidence simply does not show that the veteran's 
incomplete quadriplegia was the result of VA medical 
treatment.  Based on the discussion above, the clear 
preponderance of the evidence is against the veteran's claim.  
The evidence simply does not show that the veteran's 
incomplete quadriplegia at C6 due to a fall at the 
Martinsburg, West Virginia VA Medical 


Center resulted from the treatment provided by the 
Martinsburg West Virginia VA Medical Center on September 22, 
1986.  Accordingly, benefits under 38 U.S.C.A. § 1151 for 
incomplete quadriplegia at C6 are not warranted.


ORDER

The veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C. § 1151, for incomplete quadriplegia 
at C6 as a result of a fall at a Department of Veterans 
Affairs facility in September 1986 is denied. 





		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals


 



